        Case 5:20-cv-00565-LCB Document 48 Filed 08/10/20 Page 1 of 2                        FILED
                                                                                    2020 Aug-10 AM 09:57
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

EDWIN R. BANKS,                   )
                                  )            Civil Action No. 5:20-CV-0565-LCB
                     Plaintiff,   )
                                  )
 v.                               )
                                  )
ALEX M. AZAR, II, in his official )
capacity as Secretary of the      )
U.S. Department of Health and     )
Human Services,                   )
                                  )
                     Defendant.   )
_______________________________)
    SECOND NOTICE OF SUPPLEMENTAL PERSUASIVE AUTHORITY
      On July 22, 2020, the Central District of California issued a decision in

Pehoviack v. Azar, CV 20-00661-DOC-KES, which is attached as Exhibit A. As

in this action, the Pehoviack case involved a plaintiff with glioblastoma multiforme

challenging HHS’s denial of Medicare coverage for tumor treatment field therapy.

Ex. A at 1-2. The Pehoviack court dismissed the action, finding that the plaintiff

lacked standing under Article III to bring the action because the plaintiff was not

financially liable for the treatment; the supplier was. Id. at 5.

      In this action, Plaintiff is not financially liable to pay for the tumor treatment

field therapy at issue in the challenged claims. AR at 1262, ECF No. 38.

Defendant did not raise any issue with Plaintiff’s Article III standing in its cross-
        Case 5:20-cv-00565-LCB Document 48 Filed 08/10/20 Page 2 of 2



motion/response brief. Because, however, whether Plaintiff has standing

implicates this Court’s subject-matter jurisdiction, Defendant provides this notice

of supplemental authority. See Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974

(11th Cir. 2005) (“Standing is a threshold jurisdictional question which must be

addressed prior to and independent of the merits of a party’s claims.”) (quotations

and citations omitted).

      Respectfully submitted,

                                             PRIM F. ESCALONA
                                             United States Attorney

                                             /s/Don B. Long III
                                             DON B. LONG III
                                             Assistant United States Attorney
                                             United States Attorney's Office
                                             Northern District of Alabama
                                             1801 Fourth Avenue North
                                             Birmingham, Alabama 35203
                                             205-244-2001




                                             2
